Dismissed and Memorandum Opinion filed March 23, 2006








Dismissed and Memorandum Opinion filed March 23, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01094-CV
____________
 
IN THE INTEREST OF Z.P.
 
_________________________________________________________
 
On Appeal from the 328th
District Court
Fort Bend County,
Texas
Trial Court Cause No. 05CV140617
_________________________________________________________
 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed October 11,
2005.  Appellant filed a notice of appeal
on October 11, 2005, stating that appellant was appealing a trial court order
of October 11, 2005.  The clerk=s record contains no order or
judgment signed October 11, 2005. 
On October 25, 2005, appellant filed an amended notice of appeal, which
also stated that appellant was appealing from an order signed October 11, 2005.





On February 9, 2006, this court ordered appellant to file, on
or before March 2, 2006, an amended notice of appeal, stating the date of the
final judgment appellant was appealing. 
In our order, the court notified appellant that failure to comply with
the court=s order would result in dismissal of
the appeal.  Appellant filed two motions
in response to our order.  One was a
motion to reconsider our order.  The
other was a motion to consolidate this appeal with a criminal appeal by appellant
in cause number 14-06-00091-CR.
Although appellant argues that he made a bona fide attempt to
invoke this court=s jurisdiction, our order of February 9, 2006, acknowledged
this and noted that we must give appellant an opportunity to amend a defective
perfecting instrument.  We gave appellant
an opportunity to amend the defective notice of appeal.  Appellant failed to do so.  Therefore, we deny the motion to reconsider
our order of February 9, 2006.  Because
we are dismissing appellant=s appeal in this cause, we deny as moot appellant=s motion to consolidate this appeal
with his criminal case. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March 23, 2006.
Panel consists of Justices Anderson, Edelman, and Frost.